Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Harry Winston Diamond Corporation's Fiscal 2011 Second Quarter Results to be released Wednesday, September 1, 2010 TORONTO, Aug. 18 /CNW/ - Harry Winston Diamond Corporation (TSX: HW, NYSE: HWD) (the "Company"), will release its Fiscal 2011 Second Quarter results for the period ended July 31, 2010, after market hours on Wednesday, September 1, 2010. Beginning at 8:30AM (EDT) on Thursday, September 2, the Company will host a conference call for analysts, investors and other interested parties.
